Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1 February 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are an improvement to another technology on pages 13-14 of the Remarks. The Examiner disagrees with the Applicant’s argument because the claims are not improving “another technology” as referred to in Step 2A prong two, the Applicant’s improvements are directed to the abstract idea and the subject of the claimed invention. The title of the application as well as the specification and the entire disclosure makes clear the Application relates to generating lending scores for merchants using transaction data, see [0001] of the specification, the abstract, and the title. 	Applicant argues the claims recite significantly more than the abstract idea, , specifically that the prior rejection did not provide factual evidence that the additional element of a processor was routine and conventional. The Applicant does not provide any reasoning or specific limitations that are significantly more than the abstract idea. This argument is not persuasive because there was ample Berkheimer evidence previously cited and cited below and a particular argument was not presented to respond to by the Examiner.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 9, 10, 12, 14, 16-18, 20, 22, 24, 25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a system for generating merchant lending scores for business loans through the steps of receive a score request including a merchant identifier associated with a candidate merchant, determine a geolocation and a merchant category associated with the candidate merchant based at least in part on the score request, retrieve transaction data associated with transactions for a plurality of merchants including the candidate merchant and a set of peer merchants, each merchant of the set of peer merchants associated with the determined geolocation and merchant category of the candidate merchant, group into a plurality of ticket-size groups the transactions of the candidate merchant and of the set of peer merchants, further group the transactions of the candidate merchant and of the set of peer merchants within each of the ticket-size groups into a plurality of cardholder tiers, wherein each respective cardholder tier indicated a spending level of the cardholder, further group the transactions of the candidate merchant and of the set of peer merchants within each of the cardholder tiers for each of the ticket-size groups by customer status, wherein customer status differentiates new customers from returning customers to define a plurality of transaction groups, determine an aggregate transaction volume for the candidate merchant in each of the transaction groups, in each of the transaction groups by averaging an aggregated transaction volume of each peer merchant in the set, associate a respective weighting factor to each of the transaction groups, calculate a respective volume score of the candidate merchant for each transaction group by multiplying the respective weighting factor for the transaction group by a ratio of the aggregate transaction volume for the candidate merchant for the transaction group to the aggregate transaction volume for the set of peer merchant for the transaction group, generate a score table including, for each of the transaction groups, the respective volume score, the associated weighting factor and the respective aggregate transaction volume of the candidate-merchant and the set of peer merchants, and generate a merchant lending score associated with the candidate merchant by combining the volume scores of the transaction groups, wherein the merchant lending score indicates a relative performance level of the candidate merchant relative to the set of peer merchants. The claims recite a concept similar to the abstract idea grouping of certain methods of organizing human activity, specifically a fundamental economic practice (risk mitigation in lending is one of the most important aspects of the process and the generation of a merchant lending score is a form of risk mitigation) and commercial or legal interactions (including legal obligations, business relations).	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional limitations are not indicative of integration. The additional limitations beyond the recited abstract idea are the computer device, a processor, a memory, a requestor computing device, wherein the transaction data is extracted from messages submitted over a transaction card interchange network, and wherein the score table provides the requestor with detail about the performance level of the candidate merchant and the set of peer merchants as well as the process performed by the MS computing device to generate the merchant lending score (the Examiner has interpreted this last limitation as a statement of intended use and given little patentable weight). The computer components are recited at a high level of generality and amount to no more than mere instructions to implement the abstract idea on a computer or using the computer as a tool, see MPEP 2106.05(f). Additionally, generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) does not integrate the abstract idea because in this case the technological environment is a computing environment using the internet to exchange the processed and gathered data and using the computer to process the data. 	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations do not meaningfully limit the abstract idea of the claims. The computer computers are considered generic computer components because they are recited at a high level of generality and can include any programmable system, see specification at [0037]-[0041] at least. The other limitations are generic computer functions such as receiving, processing, and storing data, transmitting data over a network, and electronic recordkeeping and do not rise to significantly more. Viewing the limitations as an ordered combination does not add anything further that looking at the limitations 
Dependent claims 5, 7, 9, 14, 16-17, 22, 24-25, and 27-29 do not remedy the deficiencies of the independent claims and are rejected accordingly.  The dependent claims further refine the abstract idea of the independent claims as well containing additional generic computer functions described in the independent claims. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Additionally, the method claim 10 and the dependents of claim 10 do not specify what component or entity is performing the method steps. As such the claims have been interpreted under the BRI that the claim limitations not specifying the component performing the method steps are performed mentally or by hand, containing no technology or hardware, which further solidifies the rejection under 101 as being directed to an abstract idea. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghosh US 2016/0110671.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692